DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-8, 10-12, and 15-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Simcik et al. (2019/0300333).
Simcik et al. disclose an elevator system and method of operating an elevator call control system, the method comprising: receiving a first elevator call from a first individual carrying a first mobile device, the first elevator call including a destination request to travel from a first boarding floor to a first destination floor (step 404, figure 2);  determining that the first individual carrying the first mobile device is traveling with a second individual, wherein the second individual is traveling to a second destination floor (paragraph 36); assigning an elevator car to the first elevator call (steps 406 and 408, figure 2); and scheduling the elevator car to transport the first individual carrying 
Simcik et al. disclose the method, further comprising: determining (via sensors 205-(1-n)) that the second individual is located on a second boarding floor different than the first boarding floor (paragraphs 35-36).
Simcik et al. disclose the method, wherein determining that the second individual is located on a second boarding floor different than the first boarding floor further comprises:  receiving a selection input from the mobile device indicating that the second individual is located on a second boarding floor different than the first boarding floor (paragraph 35).
Simcik et al. disclose the method, wherein determining that the second individual is located on a second boarding floor different than the first boarding floor further comprises: detecting a location of a second mobile device carried by the second individual (paragraphs 36-37).
Simcik et al. disclose the method, wherein determining that the first individual carrying the first mobile device is traveling with a second individual further comprises: detecting a location of a second mobile device carried by the second individual; detecting a location of the first mobile device; and determining that the second mobile device is within a selected range of the first mobile device (paragraphs 35-37).
Simcik et al. disclose the method, wherein the second mobile device is determined to be within the selected range of the first mobile device when the first elevator call is received (paragraph 37).

Simcik et al. disclose the method, wherein inherently the first destination floor and the second destination floor are different.
Simcik et al. disclose the method, wherein detecting a location of the second mobile device further comprises: connecting, using a building sensor, to the second mobile device via at least one of Wi-Fi and Bluetooth; and determining a distance between the building sensor and the second mobile device (paragraphs 36-41).
Simcik et al. disclose the method, wherein detecting a location of the second mobile device further comprises: detecting, using a building sensor, a wireless signal of the second mobile device, wherein the building sensor does not connect to the wireless signal; and determining a distance between the building sensor and the second mobile device (paragraph 41).
Simcik et al. disclose the method, wherein detecting a location of the second mobile device further comprises: detecting a beacon transmitted by a building sensor using the second mobile device; and determining a distance between the building sensor and the second mobile device in response to a strength of the beacon (paragraphs 33-34 and 38).





Allowable Subject Matter
Claims 2, 9, and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLON T FLETCHER whose telephone number is (571)272-2063. The examiner can normally be reached M-F 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





MTF
3/10/2022
/MARLON T FLETCHER/Primary Examiner, Art Unit 2837